*420OPINION OP THE COURT BY
PERRY, J.
This is an action of assumpsit, commenced in tbe District Court of Wailuku, for $192.78 for taxes assessed against tbe defendant for tbe years 1895, 1896, 1897, 1898, 1899, 1900 and 1901. Tbe Circuit Court, jury waived, and also tbe District Court, rendered judgment for tbe plaintiff for tbe amount claimed. Tbe three questions raised by tbe exceptions will be briefly referred to.
Tbe plaintiff has held bis present office only since November 1, 1900. One question is whether be can recover of tbe defendant any taxes other than those assessed during bis incumbency. Whatever doubts may have existed on this subject prior to 1896, were disposed of by Act 51 of tbe Laws of tbe Session of that year. Section 43 of that Act (C.L., See. 846) provides that “the successor of any assessor or deputy assessor shall be vested with -the same power and be subject to tbe same duties and liabilities as bis predecessor, and shall collect all taxes then unpaid, and shall carry on any proceedings commenced by bis predecessor.” “All taxes then unpaid” is a phrase too clear to need definition or explanation.
Another question is whether tbe tax books or assessment rolls were correctly admitted in evidence in support of tbe plaintiff’s case. Section 86 of tbe Act of 1896 (C.L., Section 889) answers this in tbe affirmative. That section reads: “Tbe assessment or tax lists; tax books and copies thereof and delinquent lists showing unpaid taxes assessed against any person or property, shall be prima facie proof of tbe assessment of tbe property and person assessed, tbe amount of taxes due and unpaid and tbe delinquency in payment, and that all forms of law in relation to tbe assessment and levy of such taxes have been complied with.”
Tbe third question is whether tbe plaintiff can recover at all, the contention of tbe defendant being that tbe debt is due to the Government and not to Mr. ICeola, either in bis individual or in bis official capacity. Section 59 of tbe Act already re*421ferred to (C.L., Sec. 862) provides that, “If any tax be unpaid when due, the assessor may proceed to enforce tbe payment of the same, with, all penalties as follows: * * * (2) By suit or action in assumpsit, in his own name, on behalf of the Republic of Hawaii”. See also C. L., §859. By Section 40 (O. L., Sec. 843) deputy assessors are given, with exceptions not material in this case, the same power and authority possessed by the assessor. This action was brought by the plaintiff as “deputy assessor of taxes in and for the District of Wailuku, Maui, Second Taxation Division of the Territory of Hawaii,” and the main allegation of the declaration or summons is, “that said defendant, Solomon Hale, is lawfully indebted to the plaintiff, in his official capacity 'as assessor in the sum of * * * for taxes assessed against the person and property of said defendant * * "" on the books of the Assessor of Taxes for the District of Wailuku, Island of Maui, for the year * * * .” In our opinion the declaration sufficiently shows that the action was brought on behalf of the Territory of Hawaii. Its language cannot be construed otherwise. The action as brought is authorized by the statute.
Attorney General L. Andrews and N. ~W. Aluli for plaintiff.
Creighton & Correa for defendant.
The exceptions are overruled.